Case 5:19-cv-02158-PSG-KK Document 16 Filed 04/12/20 Page 1 of 21 Page ID #:180




   1    Eric A. Panitz (SBN 243877)
        PANITZ LAW GROUP APC
   2
        18000 Studebaker Road, Suite 700
   3    Cerritos, CA 90703
   4
        (562) 924-7800 Phone
        (562) 924-7801 Fax
   5    eric@panitzlaw.com
   6
       Attorneys for Plaintiff
   7
       ALEJANDRO ROMERO
   8

   9                                 UNITED STATES DISTRICT COURT
  10                                CENTRAL DISTRICT OF CALIFORNIA
  11

  12   ALEJANDRO ROMERO, on his own                             CASE NO.: 5:19-cv-02158 PSG (KKx)
       behalf and on behalf of all other persons
  13
       similarly situated,                                      PLAINTIFF ALEJANDRO
  14                                                            ROMERO’S WRITTEN
  15                   Plaintiff,                               OBJECTIONS TO EVIDENCE IN
                                                                SUPPORT OF DEFENDANTS’
  16
               vs.                                              MOTION TO COMPEL
  17                                                            ARBITRATION
       WATKINS AND SHEPARD
  18
       TRUCKING, INC., a Montana                                Date:        May 4, 2020
  19   corporation, SCHNEIDER NATIONAL                          Time:        1:30 p.m.
  20
       CARRIERS, INC., a Nevada corporation,                    Crtrm:       6A
       and DOES 1 through 100, inclusive,                       Judge:       Hon. Philip S. Gutierrez
  21

  22                   Defendants.
  23

  24
                  Plaintiff ALEJANDRO ROMERO (“Plaintiff”) hereby submits the
  25
          following objections to the evidence submitted in support of Defendants
  26
          WATKINS AND SHEPARD TRUCKING, INC. and SCHNEIDER NATIONAL
  27
          CARRIERS, INC.’s (together, “Defendants”) Motion to Compel Arbitration:
  28
                                                          -1-
       ____________________________________________________________________________________________________________
        PLAINTIFF ALEJANDRO ROMERO’S WRITTEN OBJECTIONS TO EVIDENCE IN SUPPORT OF
                        DEFENDANT’S MOTION TO COMPEL ARBITRATION
Case 5:19-cv-02158-PSG-KK Document 16 Filed 04/12/20 Page 2 of 21 Page ID #:181




   1

   2                  EVIDENCE                       GROUNDS FOR                           RULING
   3                  OBJECTED TO:
                                                        OBJECTION
   4
              1.     Declaration of                Lacks Foundation              Sustained:____________
   5                 Theresa Prestine-             (Fed. R. Evid. 602).
   6                 Dommer (“Prestin-                                           Overruled:____________
                     Dommer Decl.”), ¶ 5,
   7
                     Pg. 2, lines 17-18:
   8
                     “Plaintiff’s unique
   9
                     Employee
  10                 Identification Number
  11                 for Defendants’
                     online learning
  12                 system was 383438.”
  13
              2.     Prestine-Dommer          Hearsay (Fed. R.     Sustained:____________
  14                 Decl., ¶ 5, Pg. 2, lines Evid. 801(c)); Lacks
                     18-21:                   Foundation (Fed. R. Overruled:____________
  15
                                              Evid. 602); Evidence
  16                 “Defendants’ online      not properly
  17                 learning system          authenticated (Fed.
                     records reflect that     R. Evid. 901.
  18                 Plaintiff completed
  19                 the Schneider            Declarant provides
                     Associate                no factual basis for
  20
                     Acknowledgments on her assertion it was
  21                 two separate             Plaintiff who
  22
                     occasions – first, on    completed either of
                     April 26, 2018 (the      the Associate
  23                 “2018 Associate          Acknowledgments or
  24                 Acknowledgments”), that he was the only
                     and then a second        person with the
  25
                     time on April 19,        ability to do so.
  26                 2019 (the “2019
  27
                     Associate                Specifically,
                     Acknowledgments).” Declarant’s
  28                                          declaration provides
                                                          -2-
       ____________________________________________________________________________________________________________
        PLAINTIFF ALEJANDRO ROMERO’S WRITTEN OBJECTIONS TO EVIDENCE IN SUPPORT OF
                        DEFENDANT’S MOTION TO COMPEL ARBITRATION
Case 5:19-cv-02158-PSG-KK Document 16 Filed 04/12/20 Page 3 of 21 Page ID #:182




   1                  EVIDENCE                       GROUNDS FOR                           RULING
   2                  OBJECTED TO:
                                                        OBJECTION
   3
                                                   no facts as to: (1)
   4                                               when or how
   5                                               Plaintiff
                                                   was provided the log-
   6
                                                   in credentials
   7                                               necessary to access
                                                   the online learning
   8
                                                   system; (2) from
   9                                               where (IP address)
  10                                               and when (time of
                                                   day) the Associate
  11                                               Acknowledgments
  12                                               were accessed; and
                                                   (3) any processes
  13
                                                   preventing others
  14                                               from accessing the
  15
                                                   online learning
                                                   system. In fact,
  16                                               Declarant herself
  17                                               asserts she has access
                                                   to the system (¶ 2,
  18
                                                   lines 12-13).
  19

  20
                                                   Declarant fails to
                                                   attach as exhibits to
  21                                               her declaration the
  22                                               online learning
                                                   system records which
  23
                                                   supposedly reflect
  24                                               that Plaintiff
                                                   completed the
  25
                                                   Schneider Associate
  26                                               Acknowledgments
  27
                                                   on two separate
                                                   occasions – first, on
  28                                               April 26, 2018, and
                                                          -3-
       ____________________________________________________________________________________________________________
        PLAINTIFF ALEJANDRO ROMERO’S WRITTEN OBJECTIONS TO EVIDENCE IN SUPPORT OF
                        DEFENDANT’S MOTION TO COMPEL ARBITRATION
Case 5:19-cv-02158-PSG-KK Document 16 Filed 04/12/20 Page 4 of 21 Page ID #:183




   1                  EVIDENCE                       GROUNDS FOR                           RULING
   2                  OBJECTED TO:
                                                        OBJECTION
   3
                                                   then a second time
   4                                               on April 19, 2019 .
   5
                                                   Declarant also fails
   6
                                                   to attach as exhibits
   7                                               to her declaration
                                                   complete copies of
   8
                                                   the 2018 and 2019
   9                                               Associate
  10                                               Acknowledgments
                                                   upon which she bases
  11                                               her declaration.
  12
              3.     Prestine-Dommer               Hearsay (Fed. R.              Sustained:____________
  13                 Decl., ¶ 5, Pg. 2, lines      Evid. 801(c)); Lacks
                     22-27, Pg. 3, lines 1-        Foundation (Fed. R.           Overruled:____________
  14
                     2:                            Evid. 602); Evidence
  15                                               not properly
  16                                               authenticated (Fed.
                     “Through his                  R. Evid. 901.
  17                 Schneider Associate
  18                 Acknowledgments,
                     Plaintiff                     Declarant provides
  19
                     acknowledged that he          no factual basis for
  20                 had received,                 her assertion it was
  21
                     reviewed, and agreed          Plaintiff who
                     to various policies           completed either of
  22                 and procedures,               the Associate
  23                 including, but not            Acknowledgments or
                     limited to,                   that he was the only
  24
                     Schneider’s Code of           person with the
  25                 Conduct and                   ability to do so.
  26
                     Acceptable Use
                     Policies. The                 Specifically,
  27                 Associate                     Declarant’s
  28                 Acknowledgments               declaration provides
                                                          -4-
       ____________________________________________________________________________________________________________
        PLAINTIFF ALEJANDRO ROMERO’S WRITTEN OBJECTIONS TO EVIDENCE IN SUPPORT OF
                        DEFENDANT’S MOTION TO COMPEL ARBITRATION
Case 5:19-cv-02158-PSG-KK Document 16 Filed 04/12/20 Page 5 of 21 Page ID #:184




   1                  EVIDENCE                       GROUNDS FOR                           RULING
   2                  OBJECTED TO:
                                                        OBJECTION
   3
                     were accessed by              no facts as to: (1)
   4                 Plaintiff by logging          when or how
   5                 into Defendants’              Plaintiff
                     online learning               was provided the log-
   6
                     system and using his          in credentials
   7                 unique login                  necessary to access
                     credentials, selecting        the online learning
   8
                     the “SNI IS Learning          system; (2) from
   9                 Self-Service” tab,            where (IP address)
  10                 clicking on the               and when (time of
                     “Learner Home”                day) the Associate
  11                 page, and then                Acknowledgments
  12                 selecting the                 were accessed; and
                     Associate                     (3) any processes
  13
                     Acknowledgments               preventing others
  14                 document so that he           from accessing the
  15
                     could review and              online learning
                     respond to the                system. In fact,
  16                 Schneider                     Declarant herself
  17                 acknowledgments               asserts she has access
                     applicable to his             to the system (¶ 2,
  18
                     employment.                   lines 12-13).
  19

  20
                                                   Declarant fails to
                                                   attach as exhibits to
  21                                               her declaration the
  22                                               online learning
                                                   system records which
  23
                                                   supposedly reflect
  24                                               that Plaintiff
                                                   completed the
  25
                                                   Schneider Associate
  26                                               Acknowledgments
  27
                                                   on two separate
                                                   occasions – first, on
  28                                               April 26, 2018, and
                                                          -5-
       ____________________________________________________________________________________________________________
        PLAINTIFF ALEJANDRO ROMERO’S WRITTEN OBJECTIONS TO EVIDENCE IN SUPPORT OF
                        DEFENDANT’S MOTION TO COMPEL ARBITRATION
Case 5:19-cv-02158-PSG-KK Document 16 Filed 04/12/20 Page 6 of 21 Page ID #:185




   1                  EVIDENCE                       GROUNDS FOR                           RULING
   2                  OBJECTED TO:
                                                        OBJECTION
   3
                                                   then a second time
   4                                               on April 19, 2019 .
   5
                                                   Declarant also fails
   6
                                                   to attach as exhibits
   7                                               to her declaration
                                                   complete copies of
   8
                                                   the 2018 and 2019
   9                                               Associate
  10                                               Acknowledgments
                                                   upon which she bases
  11                                               her declaration.
  12
              4.     Prestine-Dommer               Hearsay (Fed. R.              Sustained:____________
  13                 Decl., ¶ 7, Pg. 3, lines      Evid. 801(c)); Lacks
                     19-21:                        Foundation (Fed. R.           Overruled:____________
  14
                     “The 2018 Associate           Evid. 602); Evidence
  15                 Acknowledgments               not properly
  16                 and the 2019                  authenticated (Fed.
                     Associate                     R. Evid. 901.
  17                 Acknowledgments
  18                 that were reviewed            Declarant provides
                     and completed by              no factual basis for
  19
                     Plaintiff in                  her assertion it was
  20                 Defendants’ online            Plaintiff who
  21
                     learning system…”             completed either of
                                                   the Associate
  22                                               Acknowledgments or
  23                                               that he was the only
                                                   person with the
  24
                                                   ability to do so.
  25

  26
                                                   Specifically,
                                                   Declarant’s
  27                                               declaration provides
  28                                               no facts as to: (1)
                                                          -6-
       ____________________________________________________________________________________________________________
        PLAINTIFF ALEJANDRO ROMERO’S WRITTEN OBJECTIONS TO EVIDENCE IN SUPPORT OF
                        DEFENDANT’S MOTION TO COMPEL ARBITRATION
Case 5:19-cv-02158-PSG-KK Document 16 Filed 04/12/20 Page 7 of 21 Page ID #:186




   1                  EVIDENCE                       GROUNDS FOR                           RULING
   2                  OBJECTED TO:
                                                        OBJECTION
   3
                                                   when or how
   4                                               Plaintiff
   5                                               was provided the log-
                                                   in credentials
   6
                                                   necessary to access
   7                                               the online learning
                                                   system; (2) from
   8
                                                   where (IP address)
   9                                               and when (time of
  10                                               day) the Associate
                                                   Acknowledgments
  11                                               were accessed; and
  12                                               (3) any processes
                                                   preventing others
  13
                                                   from accessing the
  14                                               online learning
  15
                                                   system. In fact,
                                                   Declarant herself
  16                                               asserts she has access
  17                                               to the system (¶ 2,
                                                   lines 12-13).
  18

  19                                               Declarant fails to
  20
                                                   attach as exhibits to
                                                   her declaration the
  21                                               online learning
  22                                               system records which
                                                   supposedly reflect
  23
                                                   that Plaintiff
  24                                               completed the
                                                   Schneider Associate
  25
                                                   Acknowledgments
  26                                               on two separate
  27
                                                   occasions – first, on
                                                   April 26, 2018, and
  28
                                                          -7-
       ____________________________________________________________________________________________________________
        PLAINTIFF ALEJANDRO ROMERO’S WRITTEN OBJECTIONS TO EVIDENCE IN SUPPORT OF
                        DEFENDANT’S MOTION TO COMPEL ARBITRATION
Case 5:19-cv-02158-PSG-KK Document 16 Filed 04/12/20 Page 8 of 21 Page ID #:187




   1                  EVIDENCE                       GROUNDS FOR                           RULING
   2                  OBJECTED TO:
                                                        OBJECTION
   3
                                                   then a second time
   4                                               on April 19, 2019 .
   5
                                                   Declarant also fails
   6
                                                   to attach as exhibits
   7                                               to her declaration
                                                   complete copies of
   8
                                                   the 2018 and 2019
   9                                               Associate
  10                                               Acknowledgments
                                                   upon which she bases
  11                                               her declaration.
  12
              5.     Prestine-Dommer          Hearsay (Fed. R.     Sustained:____________
  13                 Decl., ¶ 9, Pg. 4, lines Evid. 801(c)); Lacks
                     13-14:                   Foundation (Fed. R. Overruled:____________
  14
                                              Evid. 602); Evidence
  15                 “The 2018 Associate not properly
  16                 Acknowledgments          authenticated (Fed.
                     that Plaintiff           R. Evid. 901.
  17                 completed through
  18                 Defendants’ online       Declarant provides
                     learning system…”        no factual basis for
  19
                                              her assertion it was
  20                                          Plaintiff who
  21
                                              completed either of
                                              the Associate
  22                                          Acknowledgments or
  23                                          that he was the only
                                              person with the
  24
                                              ability to do so.
  25

  26
                                                   Specifically,
                                                   Declarant’s
  27                                               declaration provides
  28                                               no facts as to: (1)
                                                          -8-
       ____________________________________________________________________________________________________________
        PLAINTIFF ALEJANDRO ROMERO’S WRITTEN OBJECTIONS TO EVIDENCE IN SUPPORT OF
                        DEFENDANT’S MOTION TO COMPEL ARBITRATION
Case 5:19-cv-02158-PSG-KK Document 16 Filed 04/12/20 Page 9 of 21 Page ID #:188




   1                  EVIDENCE                       GROUNDS FOR                           RULING
   2                  OBJECTED TO:
                                                        OBJECTION
   3
                                                   when or how
   4                                               Plaintiff
   5                                               was provided the log-
                                                   in credentials
   6
                                                   necessary to access
   7                                               the online learning
                                                   system; (2) from
   8
                                                   where (IP address)
   9                                               and when (time of
  10                                               day) the Associate
                                                   Acknowledgments
  11                                               were accessed; and
  12                                               (3) any processes
                                                   preventing others
  13
                                                   from accessing the
  14                                               online learning
  15
                                                   system. In fact,
                                                   Declarant herself
  16                                               asserts she has access
  17                                               to the system (¶ 2,
                                                   lines 12-13).
  18

  19                                               Declarant fails to
  20
                                                   attach as exhibits to
                                                   her declaration the
  21                                               online learning
  22                                               system records which
                                                   supposedly reflect
  23
                                                   that Plaintiff
  24                                               completed the
                                                   Schneider Associate
  25
                                                   Acknowledgments
  26                                               on two separate
  27
                                                   occasions – first, on
                                                   April 26, 2018, and
  28
                                                          -9-
       ____________________________________________________________________________________________________________
        PLAINTIFF ALEJANDRO ROMERO’S WRITTEN OBJECTIONS TO EVIDENCE IN SUPPORT OF
                        DEFENDANT’S MOTION TO COMPEL ARBITRATION
Case 5:19-cv-02158-PSG-KK Document 16 Filed 04/12/20 Page 10 of 21 Page ID #:189




   1                  EVIDENCE                       GROUNDS FOR                           RULING
   2                  OBJECTED TO:
                                                        OBJECTION
   3
                                                   then a second time
   4                                               on April 19, 2019 .
   5
                                                   Declarant also fails
   6
                                                   to attach as exhibits
   7                                               to her declaration
                                                   complete copies of
   8
                                                   the 2018 and 2019
   9                                               Associate
  10                                               Acknowledgments
                                                   upon which she bases
  11                                               her declaration.
  12
              6.     Prestine-Dommer               Hearsay (Fed. R.              Sustained:____________
  13                 Decl., ¶ 10, Pg. 5,           Evid. 801(c)); Lacks
                     lines 4-6:                    Foundation (Fed. R.           Overruled:____________
  14
                                                   Evid. 602); Evidence
  15                 “Defendants’ online           not properly
  16                 learning system               authenticated (Fed.
                     records reflect that          R. Evid. 901.
  17                 Plaintiff responded “I
  18                 Agree” to each of the         Declarant provides
                     four sets of                  no factual basis for
  19
                     acknowledgments in            her assertion it was
  20                 his 2018 Associate            Plaintiff who
  21
                     Acknowledgments               completed either of
                     that he completed on          the Associate
  22                 April 26, 2018…”              Acknowledgments or
  23                                               that he was the only
                                                   person with the
  24
                                                   ability to do so.
  25

  26
                                                   Specifically,
                                                   Declarant’s
  27                                               declaration provides
  28                                               no facts as to: (1)
                                                          -10-
       ____________________________________________________________________________________________________________
        PLAINTIFF ALEJANDRO ROMERO’S WRITTEN OBJECTIONS TO EVIDENCE IN SUPPORT OF
                        DEFENDANT’S MOTION TO COMPEL ARBITRATION
Case 5:19-cv-02158-PSG-KK Document 16 Filed 04/12/20 Page 11 of 21 Page ID #:190




   1                  EVIDENCE                       GROUNDS FOR                           RULING
   2                  OBJECTED TO:
                                                        OBJECTION
   3
                                                   when or how
   4                                               Plaintiff
   5                                               was provided the log-
                                                   in credentials
   6
                                                   necessary to access
   7                                               the online learning
                                                   system; (2) from
   8
                                                   where (IP address)
   9                                               and when (time of
  10                                               day) the Associate
                                                   Acknowledgments
  11                                               were accessed; and
  12                                               (3) any processes
                                                   preventing others
  13
                                                   from accessing the
  14                                               online learning
  15
                                                   system. In fact,
                                                   Declarant herself
  16                                               asserts she has access
  17                                               to the system (¶ 2,
                                                   lines 12-13).
  18

  19                                               Declarant fails to
  20
                                                   attach as exhibits to
                                                   her declaration the
  21                                               online learning
  22                                               system records which
                                                   supposedly reflect
  23
                                                   that Plaintiff
  24                                               completed the
                                                   Schneider Associate
  25
                                                   Acknowledgments
  26                                               on two separate
  27
                                                   occasions – first, on
                                                   April 26, 2018, and
  28
                                                          -11-
       ____________________________________________________________________________________________________________
        PLAINTIFF ALEJANDRO ROMERO’S WRITTEN OBJECTIONS TO EVIDENCE IN SUPPORT OF
                        DEFENDANT’S MOTION TO COMPEL ARBITRATION
Case 5:19-cv-02158-PSG-KK Document 16 Filed 04/12/20 Page 12 of 21 Page ID #:191




   1                  EVIDENCE                       GROUNDS FOR                           RULING
   2                  OBJECTED TO:
                                                        OBJECTION
   3
                                                   then a second time
   4                                               on April 19, 2019 .
   5
                                                   Declarant also fails
   6
                                                   to attach as exhibits
   7                                               to her declaration
                                                   complete copies of
   8
                                                   the 2018 and 2019
   9                                               Associate
  10                                               Acknowledgments
                                                   upon which she bases
  11                                               her declaration.
  12
              7.     Prestine-Dommer               Hearsay (Fed. R.              Sustained:____________
  13                 Decl., ¶ 10, Pg. 5,           Evid. 801(c)); Lacks
                     lines 11-13, Pg. 6,           Foundation (Fed. R.           Overruled:____________
  14
                     lines 1-18:                   Evid. 602); Evidence
  15                                               not properly
  16                 “The following is a           authenticated (Fed.
                     true and correct copy         R. Evid. 901.
  17                 of Plaintiff’s above-
  18                 described SMAP
                     acknowledgments as            The document
  19
                     recorded in                   alleged to be a true
  20                 Defendants’ online            and correct copy of           Sustained:____________
  21
                     learning system…”             the SMAP
                                                   acknowledgments is            Overruled:____________
  22                                               an incomplete
  23                                               excerpt.
  24
                                                   Declarant provides
  25                                               no factual basis for
  26
                                                   her assertion it was
                                                   Plaintiff who
  27                                               completed either of
  28                                               the Associate
                                                          -12-
       ____________________________________________________________________________________________________________
        PLAINTIFF ALEJANDRO ROMERO’S WRITTEN OBJECTIONS TO EVIDENCE IN SUPPORT OF
                        DEFENDANT’S MOTION TO COMPEL ARBITRATION
Case 5:19-cv-02158-PSG-KK Document 16 Filed 04/12/20 Page 13 of 21 Page ID #:192




   1                  EVIDENCE                       GROUNDS FOR                           RULING
   2                  OBJECTED TO:
                                                        OBJECTION
   3
                                                   Acknowledgments or
   4                                               that he was the only
   5                                               person with the
                                                   ability to do so.
   6

   7                                               Specifically,
                                                   Declarant’s
   8
                                                   declaration provides
   9                                               no facts as to: (1)
  10                                               when or how
                                                   Plaintiff
  11                                               was provided the log-
  12                                               in credentials
                                                   necessary to access
  13
                                                   the online learning
  14                                               system; (2) from
  15
                                                   where (IP address)
                                                   and when (time of
  16                                               day) the Associate
  17                                               Acknowledgments
                                                   were accessed; and
  18
                                                   (3) any processes
  19                                               preventing others
  20
                                                   from accessing the
                                                   online learning
  21                                               system. In fact,
  22                                               Declarant herself
                                                   asserts she has access
  23
                                                   to the system (¶ 2,
  24                                               lines 12-13).
  25
                                                   Declarant fails to
  26                                               attach as exhibits to
  27
                                                   her declaration the
                                                   online learning
  28                                               system records which
                                                          -13-
       ____________________________________________________________________________________________________________
        PLAINTIFF ALEJANDRO ROMERO’S WRITTEN OBJECTIONS TO EVIDENCE IN SUPPORT OF
                        DEFENDANT’S MOTION TO COMPEL ARBITRATION
Case 5:19-cv-02158-PSG-KK Document 16 Filed 04/12/20 Page 14 of 21 Page ID #:193




   1                  EVIDENCE                       GROUNDS FOR                           RULING
   2                  OBJECTED TO:
                                                        OBJECTION
   3
                                                   supposedly reflect
   4                                               that Plaintiff
   5                                               completed the
                                                   Schneider Associate
   6
                                                   Acknowledgments
   7                                               on two separate
                                                   occasions – first, on
   8
                                                   April 26, 2018, and
   9                                               then a second time
  10                                               on April 19, 2019 .
  11                                               Declarant also fails
  12                                               to attach as exhibits
                                                   to her declaration
  13
                                                   complete copies of
  14                                               the 2018 and 2019
  15
                                                   Associate
                                                   Acknowledgments
  16                                               upon which she bases
  17                                               her declaration.
  18          8.     Prestine-Dommer               Hearsay (Fed. R.              Sustained:____________
                     Decl., ¶ 11, Pg. 6,           Evid. 801(c)); Lacks
  19
                     lines 20-21:                  Foundation (Fed. R.           Overruled:____________
  20                                               Evid. 602); Evidence
  21
                     “The 2019 Associate           not properly
                     Acknowledgments               authenticated (Fed.
  22                 that Plaintiff                R. Evid. 901.
  23                 completed on April
                     19, 2019…”                    Declarant provides
  24
                                                   no factual basis for
  25                                               her assertion it was
  26
                                                   Plaintiff who
                                                   completed either of
  27                                               the Associate
  28                                               Acknowledgments or
                                                          -14-
       ____________________________________________________________________________________________________________
        PLAINTIFF ALEJANDRO ROMERO’S WRITTEN OBJECTIONS TO EVIDENCE IN SUPPORT OF
                        DEFENDANT’S MOTION TO COMPEL ARBITRATION
Case 5:19-cv-02158-PSG-KK Document 16 Filed 04/12/20 Page 15 of 21 Page ID #:194




   1                  EVIDENCE                       GROUNDS FOR                           RULING
   2                  OBJECTED TO:
                                                        OBJECTION
   3
                                                   that he was the only
   4                                               person with the
   5                                               ability to do so.
   6
                                                   Specifically,
   7                                               Declarant’s
                                                   declaration provides
   8
                                                   no facts as to: (1)
   9                                               when or how
  10                                               Plaintiff
                                                   was provided the log-
  11                                               in credentials
  12                                               necessary to access
                                                   the online learning
  13
                                                   system; (2) from
  14                                               where (IP address)
  15
                                                   and when (time of
                                                   day) the Associate
  16                                               Acknowledgments
  17                                               were accessed; and
                                                   (3) any processes
  18
                                                   preventing others
  19                                               from accessing the
  20
                                                   online learning
                                                   system. In fact,
  21                                               Declarant herself
  22                                               asserts she has access
                                                   to the system (¶ 2,
  23
                                                   lines 12-13).
  24
                                                   Declarant fails to
  25
                                                   attach as exhibits to
  26                                               her declaration the
  27
                                                   online learning
                                                   system records which
  28                                               supposedly reflect
                                                          -15-
       ____________________________________________________________________________________________________________
        PLAINTIFF ALEJANDRO ROMERO’S WRITTEN OBJECTIONS TO EVIDENCE IN SUPPORT OF
                        DEFENDANT’S MOTION TO COMPEL ARBITRATION
Case 5:19-cv-02158-PSG-KK Document 16 Filed 04/12/20 Page 16 of 21 Page ID #:195




   1                  EVIDENCE                       GROUNDS FOR                           RULING
   2                  OBJECTED TO:
                                                        OBJECTION
   3
                                                   that Plaintiff
   4                                               completed the
   5                                               Schneider Associate
                                                   Acknowledgments
   6
                                                   on two separate
   7                                               occasions – first, on
                                                   April 26, 2018, and
   8
                                                   then a second time
   9                                               on April 19, 2019 .
  10
                                                   Declarant also fails
  11                                               to attach as exhibits
  12                                               to her declaration
                                                   complete copies of
  13
                                                   the 2018 and 2019
  14                                               Associate
  15
                                                   Acknowledgments
                                                   upon which she bases
  16                                               her declaration.
  17                 Prestine-Dommer               Hearsay (Fed. R.              Sustained:____________
              9.
  18                 Decl., ¶ 13, Pg. 7,           Evid. 801(c)); Lacks
                     lines 14-16:                  Foundation (Fed. R.           Overruled:____________
  19
                                                   Evid. 602); Evidence
  20                 “Defendants’ online           not properly
  21
                     learning system               authenticated (Fed.
                     records reflect that he       R. Evid. 901.
  22                 responded ‘I Agree’
  23                 to each of the four           Declarant provides
                     sets of                       no factual basis for
  24
                     acknowledgments in            her assertion it was
  25                 his 2019 Associate            Plaintiff who
  26
                     Acknowledgments…”             completed either of
                                                   the Associate
  27                                               Acknowledgments or
  28                                               that he was the only
                                                          -16-
       ____________________________________________________________________________________________________________
        PLAINTIFF ALEJANDRO ROMERO’S WRITTEN OBJECTIONS TO EVIDENCE IN SUPPORT OF
                        DEFENDANT’S MOTION TO COMPEL ARBITRATION
Case 5:19-cv-02158-PSG-KK Document 16 Filed 04/12/20 Page 17 of 21 Page ID #:196




   1                  EVIDENCE                       GROUNDS FOR                           RULING
   2                  OBJECTED TO:
                                                        OBJECTION
   3
                                                   person with the
   4                                               ability to do so.
   5
                                                   Specifically,
   6
                                                   Declarant’s
   7                                               declaration provides
                                                   no facts as to: (1)
   8
                                                   when or how
   9                                               Plaintiff
  10                                               was provided the log-
                                                   in credentials
  11                                               necessary to access
  12                                               the online learning
                                                   system; (2) from
  13
                                                   where (IP address)
  14                                               and when (time of
  15
                                                   day) the Associate
                                                   Acknowledgments
  16                                               were accessed; and
  17                                               (3) any processes
                                                   preventing others
  18
                                                   from accessing the
  19                                               online learning
  20
                                                   system. In fact,
                                                   Declarant herself
  21                                               asserts she has access
  22                                               to the system (¶ 2,
                                                   lines 12-13).
  23

  24                                               Declarant fails to
                                                   attach as exhibits to
  25
                                                   her declaration the
  26                                               online learning
  27
                                                   system records which
                                                   supposedly reflect
  28                                               that Plaintiff
                                                          -17-
       ____________________________________________________________________________________________________________
        PLAINTIFF ALEJANDRO ROMERO’S WRITTEN OBJECTIONS TO EVIDENCE IN SUPPORT OF
                        DEFENDANT’S MOTION TO COMPEL ARBITRATION
Case 5:19-cv-02158-PSG-KK Document 16 Filed 04/12/20 Page 18 of 21 Page ID #:197




   1                  EVIDENCE                       GROUNDS FOR                           RULING
   2                  OBJECTED TO:
                                                        OBJECTION
   3
                                                   completed the
   4                                               Schneider Associate
   5                                               Acknowledgments
                                                   on two separate
   6
                                                   occasions – first, on
   7                                               April 26, 2018, and
                                                   then a second time
   8
                                                   on April 19, 2019 .
   9

  10                                               Declarant also fails
                                                   to attach as exhibits
  11                                               to her declaration
  12                                               complete copies of
                                                   the 2018 and 2019
  13
                                                   Associate
  14                                               Acknowledgments
  15
                                                   upon which she bases
                                                   her declaration.
  16

  17
              10. Prestine-Dommer                  Hearsay (Fed. R.              Sustained:____________
  18              Decl., ¶ 13, Pg. 7,              Evid. 801(c)); Lacks
                  lines 17-19, Pg. 8,              Foundation (Fed. R.           Overruled:____________
  19
                  lines 1-21:                      Evid. 602); Evidence
  20                                               not properly
  21
                     “The following is a           authenticated (Fed.
                     true and correct copy         R. Evid. 901.
  22                 of Plaintiff’s above-
  23                 described SMAP                The document
                     acknowledgments as            alleged to be a true
  24
                     recorded in                   and correct copy of
  25                 Defendants’ online            the SMAP                      Sustained:____________
  26
                     learning system…”             acknowledgments is
                                                   an incomplete                 Overruled:____________
  27                                               excerpt.
  28
                                                          -18-
       ____________________________________________________________________________________________________________
        PLAINTIFF ALEJANDRO ROMERO’S WRITTEN OBJECTIONS TO EVIDENCE IN SUPPORT OF
                        DEFENDANT’S MOTION TO COMPEL ARBITRATION
Case 5:19-cv-02158-PSG-KK Document 16 Filed 04/12/20 Page 19 of 21 Page ID #:198




   1                  EVIDENCE                       GROUNDS FOR                           RULING
   2                  OBJECTED TO:
                                                        OBJECTION
   3
                                                   Declarant provides
   4                                               no factual basis for
   5                                               her assertion it was
                                                   Plaintiff who
   6
                                                   completed either of
   7                                               the Associate
                                                   Acknowledgments or
   8
                                                   that he was the only
   9                                               person with the
  10                                               ability to do so.
  11                                               Specifically,
  12                                               Declarant’s
                                                   declaration provides
  13
                                                   no facts as to: (1)
  14                                               when or how
  15
                                                   Plaintiff
                                                   was provided the log-
  16                                               in credentials
  17                                               necessary to access
                                                   the online learning
  18
                                                   system; (2) from
  19                                               where (IP address)
  20
                                                   and when (time of
                                                   day) the Associate
  21                                               Acknowledgments
  22                                               were accessed; and
                                                   (3) any processes
  23
                                                   preventing others
  24                                               from accessing the
                                                   online learning
  25
                                                   system. In fact,
  26                                               Declarant herself
  27
                                                   asserts she has access
                                                   to the system (¶ 2,
  28                                               lines 12-13).
                                                          -19-
       ____________________________________________________________________________________________________________
        PLAINTIFF ALEJANDRO ROMERO’S WRITTEN OBJECTIONS TO EVIDENCE IN SUPPORT OF
                        DEFENDANT’S MOTION TO COMPEL ARBITRATION
Case 5:19-cv-02158-PSG-KK Document 16 Filed 04/12/20 Page 20 of 21 Page ID #:199




   1                  EVIDENCE                       GROUNDS FOR                           RULING
   2                  OBJECTED TO:
                                                        OBJECTION
   3

   4                                               Declarant fails to
   5                                               attach as exhibits to
                                                   her declaration the
   6
                                                   online learning
   7                                               system records which
                                                   supposedly reflect
   8
                                                   that Plaintiff
   9                                               completed the
  10                                               Schneider Associate
                                                   Acknowledgments
  11                                               on two separate
  12                                               occasions – first, on
                                                   April 26, 2018, and
  13
                                                   then a second time
  14                                               on April 19, 2019 .
  15
                                                   Declarant also fails
  16                                               to attach as exhibits
  17                                               to her declaration
                                                   complete copies of
  18
                                                   the 2018 and 2019
  19                                               Associate
  20
                                                   Acknowledgments
                                                   upon which she bases
  21                                               her declaration.
  22

  23
       DATE: April 12, 2020                                       PANITZ LAW GROUP, APC
  24

  25
                                                          By:________________________
  26                                                           ERIC A. PANITZ
  27
                                                               Attorney for Plaintiff
                                                               ALEJANDRO ROMERO
  28
                                                          -20-
       ____________________________________________________________________________________________________________
        PLAINTIFF ALEJANDRO ROMERO’S WRITTEN OBJECTIONS TO EVIDENCE IN SUPPORT OF
                        DEFENDANT’S MOTION TO COMPEL ARBITRATION
Case 5:19-cv-02158-PSG-KK Document 16 Filed 04/12/20 Page 21 of 21 Page ID #:200




   1                                      CERTIFICATE OF SERVICE
   2
                 I, Eric A. Panitz, an employee in the County of Los Angeles, certify that on
   3      April 12, 2020, caused a true and correct copies of the foregoing be filed with the
   4
          Clerk of the Court by using the CM/ECF system, which will send a notice of
          electronic filing to the following counsel who has registered for receipt of
   5      document(s)filed in this matter:
   6
          PLAINTIFF ALEJANDRO ROMERO’S WRITTEN OBJECTIONS TO
   7
          EVIDENCE IN SUPPORT OF DEFENDANTS’ MOTION TO COMPEL
   8      ARBITRATION
   9
                   Counsel for Defendants:
  10

  11               Sabrina A. Beldner
                   Amy. E. Beverlin
  12
                   Ashley R. Li
  13               Matthew C. Kane
                   McGuireWoods LLP
  14
                   1800 Century Park East 8th
  15               Floor
  16
                   Los Angeles, CA 90067
                   Phone: (310) 315-8200
  17               Fax: (310)315-8210
  18               sbeldner@mcguirewoods.com
                   abeverlin@mcguirewoods.com
  19
                   ali@mcguirewoods.com
  20               mkane@mcguirewoods.com
  21

  22

  23      Dated: April 12, 2020                           PANITZ LAW GROUP APC
  24

  25

  26                                                      ERIC A. PANITZ
                                                          18000 Studebaker Road, Suite 700
  27                                                      Cerritos, California 90703
                                                          Attorneys for Plaintiff
  28                                                      ALEJANDRO ROMERO
                                                          -21-
       ____________________________________________________________________________________________________________
        PLAINTIFF ALEJANDRO ROMERO’S WRITTEN OBJECTIONS TO EVIDENCE IN SUPPORT OF
                        DEFENDANT’S MOTION TO COMPEL ARBITRATION
